Exhibit 10.12

Permethrin Asset Sale Agreement

THIS PERMETHRIN ASSET SALE AGREEMENT is made as of the 13th day of December,
2006, (the “Effective Date”) between Syngenta Crop Protection, Inc., a Delaware
corporation with its principal office at 410 Swing Road, Greensboro, NC 27409
(“Syngenta” or “Seller”) and AMVAC Chemical Corporation, a California
corporation with its principal office at 4695 MacArthur Court, Suite 1250,
Newport Beach, CA 92660 (“AMVAC” or “Purchaser”).

WITNESSETH:

WHEREAS, Seller has been or currently is in the business of manufacturing,
formulating, selling and marketing permethrin-based pesticide products for the
agricultural and non-agricultural segments in the United States, Canada and
Mexico under technical and end-use registrations granted by the US Environmental
Protection Agency (the “USEPA”), Pesticide Management Regulatory Authorities,
(the “PMRA”) and the Mexican Comisión Federal para la Protección contra Riesgos
Sanitarios (“COFEPRIS”), respectively, as more fully described in section 1.1(a)
below (these collectively referred to as the “Permethrin Products”);

WHEREAS, Seller has previously sold to Purchaser one (1) of its other
permethrin-based pesticide products (referred to as “Ambush 25”); and

WHEREAS, Seller owns certain assets related to the Permethrin Products for use
in the agricultural and non-agricultural segments it desires to sell to
Purchaser and Purchaser desires to purchase such assets from Seller all on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the warranties, representations, covenants
and agreements hereinafter set forth, Seller and Purchaser covenant and agree as
follows:

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

ARTICLE 1

Purchase and Sale of Permethrin Assets; Purchase Price

 

1.1 Sale of Permethrin Assets

Subject to the terms and conditions of this Agreement, and upon the closing
which shall be on or around December 13, 2006 (“Closing”) Seller shall sell,
convey, assign, transfer and deliver to Purchaser, and Purchaser shall purchase,
as hereinafter defined, all of Seller’s right, title and interest in and to
those certain assets of Seller related exclusively to the Permethrin Products as
of the date hereof, which are listed in this Section 1.1 below (the “Permethrin
Assets”), as set forth below and on Schedule 1.1 (e):

(a) three (3) end-use USEPA pesticide registrations: (i) Ambush® 2EC
Insecticide, USEPA Registration No. 100-985, (ii) Ambush® 4E, USEPA Registration
No. 100-1110, and (iii) Prelude® Insecticide, USEPA Registration No. 100-997;
one (1) technical USEPA pesticide registration, (i) Permethrin Technical, USEPA
Registration No. 100-984; four (4) end-use PMRA pesticide registrations: (i)
Ambush® 500EC Insecticide, PMRA Registration No. 14882.00, (ii) Ambush® 50EC
Insecticide, PMRA Registration No. 14976.00, (iii) Prelude 240EC, PMRA
Registration No. 26509.00, and (iv) Prelude Synthetic Pyrethroid Insecticide,
PMRA Registration No. 24469.00; one (1) technical PMRA pesticide registration,
Permethrin Technical Insecticide, PMRA Registration No. 18059.00; four (4)
end-use COFEPRIS pesticide registrations: (i) Ambush® 25 Insecticide,
RSCO-INAC-0156-311-002-025, (ii) Ambush® 50 Insecticide,
RSCO-INAC-0156-006-009-048, (iii) Ambush® 34 Insecticide,
RSCO-INAC-0156-005-009-034, and (iv) Class® 18% Insecticide,
RSCO-INAC-0156-319-009-018; and one (1) technical COFEPRIS pesticida
registration: Permethrin Technical, RSCO-INAC-0156-006-020-090, granted to
Seller by the respective regulatory agency within each country as limited to the
current labeled and approved agricultural and non-agricultural uses only
(collectively the “Permethrin Registrations”); and confidential statements of
formula related thereto and regulatory correspondence files directly and solely
related thereto;

(b) Seller’s manufacturing and formulation manuals relating exclusively and
solely to the technical and end-use formulations of the Permethrin Products
covered by the Permethrin Registrations and know-how related thereto
(“Permethrin Manufacturing and Formulation Manuals”);

(c) an electronic version of Seller’s labels for the Permethrin Products;

(d) labeling, packaging and container specifications, and existing stocks for
the Permethrin Products and list of suppliers (if available);

(e) electronic copies of available field efficacy reports and data slides for
the Permethrin Products;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

(f) a list of the Permethrin Products customers for calendar years 2004, 2005
and 2006 using Seller’s customer lists on its currently available computer
databases;

(g) those certain studies solely specific to the Permethrin Registrations and
owned by the Seller, either wholly or jointly owned, as set forth on Schedule
1.1(g), hard copies of which will be transferred solely to the extent reasonably
accessible and retrievable by Seller;

(h) the trademarks “Ambush”, and Prelude (the “Permethrin Trademarks”) in the
territories of the United States, Mexico and Canada (collectively the
“Territory”);

(i) any post-Closing data compensation rights related solely to the Permethrin
Products for both the technical and end-use registrations;

(j) existing marketing and promotional materials related to the Permethrin
Products;

(k) on-hand inventories related to the Permethrin Products at the time of
Closing;

(l) The European Drug Master File for Permethrin Technical; and

(m) Third party contracts set forth on Schedule 1.1(m) and Purchaser hereby
expressly agrees to be bound by the terms and conditions thereof.

Such Permethrin Assets listed above shall be transferred from Seller to
Purchaser within thirty (30) days from the Closing.

 

1.2 Excluded Assets, Prior Rights, and Access to Data

(a) Notwithstanding anything to the contrary set forth in this Agreement, there
shall be excluded from the Permethrin Assets being acquired from or procured by
the Seller: (i) any property or rights which are not expressly included in
Section 1.1 of this Agreement, including without limitation, property or rights
related to Seller’s Cold Creek, Alabama manufacturing facility or Seller’s
employees; any of Seller’s manufacturing processes or agricultural chemicals
other than the Permethrin Manufacturing and Formulation Manuals; and any rights
to repayment of tax relating to any period prior to the Closing; (ii) any cash
(including cash equivalents and securities) on hand or on deposit as of the
Closing, as hereinafter defined, owned by Seller or Seller’s Affiliates (as
hereinafter defined); (iii) the benefit of any insurance coverage or policies;
(iv) all

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

accounts receivable relating to the sale or distribution of the Permethrin
Products by Seller or Seller’s Seller’s Affiliates; (v) the trademarks or trade
names consisting of or including the words “Syngenta,” “Zeneca” or derivatives
thereof; (vi) any patents or patent applications relating to any matter
whatsoever; (vii) any know-how, trade secret or other proprietary information
other than that listed above; and (viii) except as expressly provided in
Section 1.1(e) and 1.1(g) any and all regulatory data relating to any other
active ingredient owned by Seller and Seller’s membership in or rights to
participate on any task forces organized for generation of submission of
regulatory data to the USEPA, and any data compensation rights related to the
foregoing, except as stated in Section 1.1(i). Further, nothing in this
Agreement shall affect any of Seller’s or Seller’s Seller’s Affiliates’ right to
manufacture, sell, or distribute any product whatsoever, except as provided in
Section 9.15.

(b) After the Closing Date, Purchaser hereby provides to Seller or Seller’s
Affiliates a world-wide, non-exclusive, perpetual, irrevocable, fully-paid up
royalty free license to cite any data purchased and acquired by Purchaser
hereunder, that is necessary to support Seller’s Affiliates’ registrations
outside the Territory or in the event that Seller is required to cite the data
or to use the data in support of a product liability claim that arose prior to
the Closing Date.

 

1.3. No Assumption of Liabilities

It is expressly understood and agreed by Seller that Purchaser shall not assume
or have any responsibility with respect to any obligations or liabilities
related to the Permethrin Assets of Seller of any kind, which were created or
arose prior to the Closing.

 

1.4 Amount of Purchase Price for all Permethrin Assets

(a) For and in consideration of Seller’s sale of the Permethrin Assets (except
for inventories) to Purchaser, upon satisfaction of the conditions of Closing
set forth in Section 2.2 below, Purchaser agrees to pay Seller * (the “Purchase
Price”), due upon the Closing. Purchaser also agrees to purchase all Permethrin
related inventories in good and saleable condition as of the Closing at cost, in
the amounts as set forth in Schedule 1.5 (a).

(b) All payments of the Purchase Price shall be made by wire transfer of good
funds to Seller pursuant to the following instructions:

*

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

1.5 Allocation of Purchase Price

The allocation of the purchase price among such Permethrin Assets is set forth
in Schedule 1.6. Each party agrees to use Schedule 1.6 for the purpose of
purchase price allocation and for the purposes of all income tax returns or
reports filed by the parties, and neither party will voluntarily take a position
inconsistent therewith upon examination of such tax return or report, in any
claim, in any litigation or otherwise with respect to such tax returns, provided
that any internal allocation between Seller and any other or Seller’s Seller’s
Affiliates (if needed) of the amount attributed to Seller on Schedule 1.6, shall
be at Seller’s discretion. Each party agrees to prepare and file timely Internal
Revenue Service Form 8594 (Asset Acquisition Statement), and any other form
reasonably required by any governing agency in the USA, Canada and Mexico, to
cooperate in every reasonable way with the other party in the preparation of
such form and to furnish the other party with a copy of such form prepared as a
draft, within a reasonable period before the due date for filing.

ARTICLE II

Effective Date and Further Assurances

 

2.1 Effective Date

This Agreement shall become effective on, and the term “Effective Date” as used
herein shall mean, the date as written in the first paragraph of this Agreement.

 

2.2 Deliveries by Seller; Conditions to Closing:

(a) The purchase and sale of the Permethrin Assets shall be deemed to be
completed on the Closing subject to the following conditions to Closing:

Seller shall deliver:

 

  (i) assignment agreements to record transfer of the Permethrin Registrations
in the form attached as Schedule 2.2, all signed by Seller;

 

  (ii) a copy of the Permethrin Manufacturing and Formulation Manuals, the
confidential statements of formula, and an electronic version of Seller’s labels
for the Permethrin Products;

 

  (iii) assignment agreements to record transfer of the Permethrin Trademarks in
the forms attached as Schedule 2.2(a), all signed by Seller; and,

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

  (iv) a general assignment to record transfer of the balance of Permethrin
Assets.

 

2.3 Purchaser shall deliver:

 

  (i) the Purchase Price.

 

2.4 The parties shall deliver:

 

  (i) a fully executed copy of this Agreement.

(ii) Within thirty (30) days after the Closing though sooner if reasonably
possible, the parties shall deliver any other documents contemplated by this
Agreement.

 

2.5 Further Assurance

From time to time, pursuant to the request of the other party and without
further consideration, Seller and Purchaser shall execute or have executed, and
shall deliver such other instruments of sale, transfer, conveyance and
assignment as the other party may reasonably request in order to sell, convey,
transfer and assign to the other party or to perfect or record the other party’s
interest in or title to the Permethrin Assets. All out-of-pocket costs of
recording such instruments shall be borne by Purchaser.

ARTICLE III

Representations and Warranties of the Seller

Seller represents and warrants to Purchaser as follows:

 

3.1 Organization

Seller is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware.

 

3.2 Execution, Delivery and Performance of Agreement

Neither the execution and delivery nor performance of this Agreement or the
agreements contemplated hereby by Seller will, with or without the giving of
notice or the passage of time, or both, conflict with, result in a default,
right to accelerate or loss of rights under, or result in the creation of any
lien, charge or encumbrance on any of the Permethrin Assets pursuant to any
provision of Seller’s By-Laws or Articles of

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

Incorporation or any material franchise, mortgage, deed of trust, lease,
license, agreement, understanding, law, ordinance, rule or regulation or any
order, judgment, award or decree to which Seller is a party or by which it is
bound relating to the Permethrin Assets.

 

3.3 Authority

Seller has full corporate power and authority to enter into this Agreement and
the related agreements referred to herein and has full power and authority to
carry out the transactions contemplated hereby and thereby, and all corporate
and other proceedings required to be taken by Seller to authorize the execution,
delivery and performance of this Agreement and the agreements, instruments and
other documents relating hereto have been properly taken or will have been
properly taken. This Agreement and each of the other agreements, certificates
and other documents relating hereto constitutes a legal, valid and binding
obligation of Seller, enforceable in accordance with their respective terms.

 

3.4 Consents

No material approval, consent, withholding of objection or other authorization
is required to be obtained by Seller from any court, administrative agency or
governmental authority in connection with the execution, delivery or performance
of this Agreement by Seller or any other third party, other than the USEPA’s,
PMRA’s and COFEPRIS’ processing of the transfers of the Permethrin Registrations
from Seller to Purchaser and the respective trademark offices in the Territory
processing of the transfers of the Permethrin Trademarks from Seller to
Purchaser.

 

3.5 Title to Permethrin Assets

(a) Seller has good and marketable title to the Permethrin Assets either wholly
or jointly owned by Seller and to be transferred by Seller to Purchaser
hereunder free and clear of any leases, mortgages, liens, security interests,
pledges or encumbrances of any kind or nature whatsoever. Seller is the
registered owner of the Permethrin Trademarks in the Territory and has taken all
actions necessary to maintain the registration of such trademarks.

(b) Seller expressly transfers to Purchases all right, title and interest in *
(b) and Purchaser hereby expressly agrees to be bound by the terms and
conditions thereof.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

3.6 Finders

No finder, broker, agent or other intermediary has acted on behalf of Seller in
connection with the introduction or bringing together of the parties hereto or
the negotiation or consummation of the transactions contemplated by this
Agreement. Seller has not made any representation, commitment or agreement by
which Purchaser will be obligated to pay any commission, finder’s fee or other
similar compensation to any third party in connection with the transactions
contemplated by this Agreement.

 

3.7 Litigation

As to the Permethrin Assets, there are no known claims, actions, suits,
proceedings or investigations pending or to the knowledge of Seller, threatened,
in law or in equity against Seller or Seller’s Affiliates, or before any
federal, state, local or other governmental department, commission, board,
agency or instrumentality.

 

3.8 Compliance with Applicable Laws

With respect to the Permethrin Assets being sold hereunder, Seller is in
compliance in all material respects with all federal, state, county and
municipal laws, ordinances, regulations, rules and common law.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

3.9 Powers of Attorney

With respect to the Permethrin Assets, Seller has no known outstanding powers of
attorney.

 

3.10 Inventories.

With respect to inventories of Permethrin Products sold hereunder, such
inventories are in good and saleable condition and have been maintained and
accounted for in the ordinary course of business.

 

3.11 No Acceleration of Distribution.

Within the twelve (12) month period immediately preceding the Closing Seller has
distributed and sold Permethrin Products in the ordinary course and has not
accelerated distribution of such products into channels of trade in anticipation
of the sale of Permethrin Assets or for any other reason.

 

3.12 Sales/Financial Records.

Seller has provided Purchaser with (i) complete and accurate sales records for
the Permethrin Products for calendar years 2004, 2005 and 2006 through
November 30, 2006, including sales by month, customer and location and
(ii) complete and accurate financial information regarding such sales of
Permethrin Products, including cost of goods, materials costs, labor, general
and administrative, and gross margin.

 

3.13 No Other Representations

EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE III OR ELSEWHERE IN THIS
AGREEMENT, SELLER AND SELLER’S AFFILIATES MAKE NO OTHER REPRESENTATIONS OR
WARRANTIES OF ANY KIND WITH RESPECT TO ANY OF THE PERMETHRIN ASSETS OR THE
BUSINESS OF MAKING, SELLING OR DISTRIBUTING THE PERMETHRIN PRODUCTS, EXPRESS OR
IMPLIED, INCLUDING NO REPRESENTATIONS OR WARRANTIES OF FITNESS FOR A PARTICULAR
PURPOSE OR MERCHANTABILITY. EXCEPT AS PROVIDED IN THIS ARTICLE III, BUYER TAKES
THE PURCHASED ASSETS AS-IS, WHERE-IS AND WITH ALL FAULTS.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

ARTICLE IV

Representations and Warranties of Purchaser

Purchaser represents and warrants to Seller as follows:

 

4.1 Organization

Purchaser is a corporation duly organized, validly existing and in good standing
under the laws of the State of California.

 

4.2 Execution, Delivery and Performance of Agreement

Neither the execution and delivery nor performance of this Agreement or the
agreements contemplated hereby by Purchaser will, with or without the giving of
notice or the passage of time, or both, conflict with, result in a default,
right to accelerate or loss of rights under, or result in the creation of any
lien, charge or encumbrance pursuant to, any provision of the By-Laws or
Articles of Incorporation of Purchaser, or any material franchise, mortgage,
deed of trust, lease, license, agreement, understanding, law, ordinance, rule or
regulation or any order, judgment, award or decree to which Purchaser is a party
or by which it is bound.

 

4.3 Authority

Purchaser has full corporate power and authority to enter into this Agreement
and the related agreements referred to herein and to carry out the transactions
contemplated hereby and thereby, and all corporate and other proceedings
required to be taken by Purchaser to authorize the execution, delivery and
performance of this Agreement and the agreements, instruments and other
documents relating hereto have been properly taken. This Agreement and each of
the other agreements, certificates and other documents relating hereto
constitute the valid and binding obligation of Purchaser, enforceable in
accordance with their respective terms.

 

4.4 Consents

To Purchaser’s knowledge, no material approval, consent, withholding of
objection or other authorization is required to be obtained by Purchaser from
any court, administrative agency or governmental authority in connection with
the execution, delivery or performance by Purchaser of this Agreement (including
the related agreements referred to herein) or any other third party, other than
the USEPA’s, PMRA’s and COFEPRIS’ processing of the transfers of the Permethrin
Registrations from Seller to Purchaser and the respective trademark office in
the USA, Canada and Mexico processing of the transfer of the Permethrin
Trademarks from Seller to Purchaser.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

4.5 Finders

No finder, broker, agent or other intermediary has acted on behalf of Purchaser
in connection with the introduction or bringing together of the parties hereto,
or the negotiation or consummation of the transaction contemplated by this
Agreement. Purchaser has not made any representation, commitment or agreement by
which Seller will be obligated to pay any commission, finder’s fee or other
similar compensation to any third party in connection with the transactions
contemplated by this Agreement.

ARTICLE V

Covenants of Seller and Purchaser

 

5.1 Registrations

Following the Closing, Seller and Purchaser shall jointly take such action as
may be necessary to evidence or effectuate transfer of the Permethrin
Registrations and Permethrin Trademarks as promptly as reasonably possible. All
out-of-pocket transfer costs associated with the transfer of the Permethrin
Registrations and the Permethrin Trademarks shall be the responsibility of the
Purchaser. Following the Closing but prior to the transfers described above,
Seller shall take such steps as reasonably necessary to maintain such Permethrin
Registrations and Permethrin Trademarks, in cooperation with Purchaser and at
Purchaser’s expense. Time is of the essence with respect to such transfers.

 

5.2 Notices to and Consent of Third Parties

Purchaser and Seller shall cooperate to make all other filings and to give
notice to or request consent from all other third parties that may reasonably be
required to consummate the transactions contemplated by this Agreement, at
Purchaser’s cost.

 

5.3 Sales of Products Shortly After Effective Date

To the extent necessary to facilitate Purchaser’s sales of the Permethrin
Products following the Effective Date but prior to Closing and/or processing the
transfers of the Permethrin Registrations to Purchaser, Seller agrees to provide
Purchaser with such rights, access and assistance, at Purchaser’s cost, as
reasonably necessary to effectuate such sales, including but not limited to
providing Purchaser with any contractual arrangements, licenses, or supplemental
registrations. In such event, Purchaser covenants to conduct all such activity
in compliance with all laws and Purchaser acknowledges that Purchaser’s
indemnity provided in Section 6.3 applies to

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

such activities, except that the threshold and cap limitations provided in
Section 6.3(i) and 6.3(ii) shall not apply to any claims arising from or related
to such arrangements.

 

5.4 Product Labels

Following the Closing, Purchaser shall modify the electronic version of Seller’s
labels (the “Labels”) for the Permethrin Products (and any printed labels
derived therefrom) and shall, among other things, remove all references to
Seller and Seller’s Affiliates or predecessors, except as required by law.
Except for the removal of Seller’s name from the Labels as referred to in the
immediately preceding sentence, Purchaser shall be permitted to exhaust its
supply of the Labels as currently drafted without limitation for a period of six
(6) months or the supply of labels is depleted, whichever occurs earlier; Seller
specifically agrees not to assert any claim for copyright violation in
connection with Purchaser’s future use of the Labels.

ARTICLE VI

Indemnification

 

6.1 Definition

As used in this Article, the term “Damages” has the meaning specified or
referred to below:

“Damages” — Any damages, losses, fines, penalties, liabilities, awards,
assessments, charges, claims, fees, and costs and expenses related thereto
(including but not limited to, related costs of defense and reasonable
attorneys’ and reasonable consultants’ fees and disbursements). “Damages” shall
also include, but not be limited to, costs of investigation, remediation,
removal or other expense (including, but not limited to, costs to assess,
evaluate and monitor, and costs of disposal of removed material).

 

6.2 Indemnity by Seller

From and after the Closing, Seller shall indemnify, protect, defend as provided
in Section 6.4, and hold harmless Purchaser and its affiliates, directors,
officers, shareholders, employees and agents (individually a “Purchaser
Indemnitee” and collectively the “Purchaser Indemnitees”) against any Damages
arising from or in connection with any of the following third-party claims
(collectively referred to as “Purchaser Claims”):

(a) the performance or non-performance under, the use or operation of, or the
sale or distribution of the Permethrin Assets before the Closing;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

(b) liability for personal injury or damage to property relating to the
Permethrin Products manufactured or sold by or on behalf of Seller before the
Closing;

(c) any other liability for personal injury or damage to the property of others,
including the loss of use thereof, related to the subject matter of this
Agreement and arising from the operations, actions, or omissions of Seller
before the Closing; and

(d) any material failure by Seller to perform or comply with any of its
covenants or any material breach of, or material inaccuracy in, any of the
representations and warranties of Seller contained in this Agreement.

Except as otherwise expressly set forth in this Article VI, Seller’s obligations
with respect to Purchaser Claims shall be limited by the following:

(i) the Purchaser Indemnitee must give Seller written notice of a Purchaser
Claim for indemnification on or before the twelve (12) month anniversary of the
Closing with regard to any other indemnifiable matter, or Seller shall have no
obligation to indemnify, protect, defend or hold harmless the Purchaser
Indemnitees against Damages relating to such claim; and

(ii) the amount which Seller shall be required to pay for Damages arising out of
Purchaser Claims under section 6.2(d) shall not exceed * in the aggregate; and

(iii) Seller shall have no liability with respect to any Damages unless and
until the aggregate amount of the Damages exceeds the sum of *

NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, SELLER SHALL HAVE NO
LIABILITY WHATSOEVER FOR ANY INDIRECT OR CONSEQUENTIAL DAMAGES OR LOSS OF PROFIT
WITH REGARD TO ANY PURCHASER CLAIM.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

6.3 General Indemnification by Purchaser

From and after the Closing, Purchaser shall indemnify, protect, defend as
provided in Section 6.4 and hold harmless Seller and Seller’s Affiliates,
directors, officers and shareholders (individually a “Seller Indemnitee” and
collectively, the “Seller Indemnitees”) against any Damages arising from or in
connection with any of the following (collectively referred to as “Seller
Claims”):

(a) the performance or non-performance under, the use or operation of, or the
sale or distribution of the Permethrin Assets on and after the Closing;

(b) liability for personal injury or damage to property relating to the
Permethrin Products manufactured or sold by or on behalf of Purchaser after the
Closing;

(c) any other liability for personal injury or damage to the property of others,
including the loss of use thereof, related to the subject matter of this
Agreement and arising from the operations, actions, or omissions of Purchaser;
and

(d) any material failure by Purchaser to perform or comply with any of its
covenants or any material breach of, or material inaccuracy in, any of the
representations and warranties of Purchaser contained in this Agreement.

Except as otherwise expressly set forth in this Article VI, Purchaser’s
obligations with respect to Seller Claims shall be limited by the following:

(i) the amount which Purchaser shall be required to pay for Damages arising out
of Seller Claims arising from section 6.3(d) shall not exceed the sum of * in
the aggregate; and

(ii) Purchaser shall have no liability with respect to any Damages unless and
until the aggregate amount of the Damages exceeds the sum of *

NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, PURCHASER SHALL HAVE NO
LIABILITY WHATSOEVER FOR ANY INDIRECT OR CONSEQUENTIAL DAMAGES OR LOSS OF PROFIT
WITH REGARD TO ANY SELLER CLAIM.

 

6.4 Notification of Claim

(a) Promptly after receipt by the party entitled to indemnification under this
Article VI (an “Indemnitee”) of notice of a claim by a third party, such
Indemnitee shall, if a claim in respect thereof is to be made against the party
obligated to indemnify under

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

such Section (an “Indemnitor”), give notice within thirty (30) days to the
Indemnitor of the commencement thereof. The failure to so notify the Indemnitor
shall not relieve it of any liability that it may have to any Indemnitee except
to the extent the Indemnitor demonstrates that the defense of such action is
prejudiced thereby.

(b) In case any such action shall be brought against an Indemnitee and it shall
give notice to the Indemnitor of the commencement thereof, the Indemnitor shall
be entitled to participate therein and, to the extent that it shall wish, to
assume the defense thereof with counsel reasonably satisfactory to such
Indemnitee by giving Indemnitee written notice thereof within thirty (30) days.
After notice from the Indemnitor to such Indemnitee of its election to so assume
the defense thereof, the Indemnitor shall not be liable to such Indemnitee in
connection with the Indemnitee’s attorneys’ fees and other defense costs
incurred in the defense thereof, other than reasonable costs of investigation
and preparation for trial. The Indemnitee shall cooperate with the Indemnitor in
the defense against any asserted liability and, in any event, shall have the
right to participate at its own expense in the defense of the asserted
liability.

(c) If an Indemnitor assumes the defense of such an action:

(i) no compromise or settlement thereof may be effected by the Indemnitor
without the Indemnitee’s consent (which shall not be unreasonably withheld or
delayed) unless:

(A) there is no finding or admission of any violation of law or any violation of
the rights of any person and no effect on any other claims that may be made
against the Indemnitee; and

(B) the sole relief provided is monetary damages that are paid in full by the
Indemnitor; and

(ii) the Indemnitor shall have no liability with respect to any compromise or
settlement thereof effected without the Indemnitee’s consent (which shall not be
unreasonably withheld or delayed), provided that if notice is given to an
Indemnitor of the commencement of any action and Indemnitor does not, within
forty-five (45) days after the Indemnitee’s notice is given, give notice of its
election to assume the defense thereof, the Indemnitor shall be bound by any
determination made in such action or any compromise or settlement thereof
effected by the Indemnitee.

(d) Promptly after an Indemnitee has identified a direct claim (i.e., not
brought by a third party) under this Article VI, such Indemnitee shall give
notice to the

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

Indemnitor of the claim. The failure so to notify the Indemnitor shall not
relieve it of any liability that it may have to any Indemnitee except to the
extent the Indemnitor demonstrates that the Indemnitee is prejudiced thereby.

(e) All notices given under this Section 6.4 shall be in writing and unless
otherwise specified shall be given within thirty (30) days.

 

6.5 Indemnification as Exclusive Post-Closing Remedy

The indemnification and other remedies provided in Article VI shall, to the
extent permitted by law, be the sole and exclusive remedy available, under
contract, tort or any other legal theory, to Purchaser and Seller, for any
breach of any representation or warranty contained herein by or on behalf of the
indemnifying party or any other covenant or agreement contained herein by or on
behalf of the indemnifying party or otherwise arising out of the transactions
contemplated hereby.

 

6.6 No Double Recovery

In the event that a party makes any payment to the other party under Article VI
of this Agreement and the indemnified party subsequently receives from a third
party any amount referable to, or any benefit which would not have been received
but for the circumstances giving rise to, the subject matter of the claim, then
the indemnified party shall, once it has received such amount or benefit
immediately repay or procure the repayment to the indemnifying party of the
lesser of (a) the amount of such receipt or (b) the amount paid by the
indemnifying party. The parties agree that any funds received through or from a
captive or self-insurance entity or program shall not give rise to the repayment
obligation in the prior sentence.

ARTICLE VII

Cooperation in Tax Matters

 

7.1 Taxes

(a) The terms “Tax,” “Taxes,” Taxation” and “Tax Returns” shall refer to any
federal, state, local, foreign or other taxes including, but not limited to,
income (net or gross), corporation, gross receipts, profits, alternative or
add-on minimum, franchise, capital, capital stock, intangible, premium,
transfer, sales, social security contribution, payroll, wage, employment,
occupation, property (real or personal), import, excise, custom, stamp, duty, ad
valorem or use tax, withholding or estimated taxes, fees,

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

duties, assessments, withholdings or like governmental charges (including
interest, penalties, sur-taxes, additions to tax or additional amounts) with
respect to such taxes.

(b) It is hereby acknowledged that each party hereto shall have the right to
full information in respect of any matter of Taxation relating to the Permethrin
Products or the Permethrin Assets. Each party accordingly undertakes to the
other party hereto that it shall make available to the other on reasonable
request and as soon as practicable, all records, files, documents and other
material of such party so far as relevant to the other’s matter of Taxation
relating to the Permethrin Assets and (on reasonable request) shall allow the
other to take copies thereof (or, to the extent required by applicable law,
shall allow the other reasonable access to the originals of or such records,
files, documents and other materials). Each party shall provide reasonable
access, up to the extent that the normal business operations of such party will
not be significantly disrupted, to the employees of such party to the other
party including, without limitation, the right of the other party to interview
such employees in connection with the foregoing. The inspecting party shall pay
its own costs and the costs of any copying it requests.

(c) Purchaser and Seller will cooperate with each other in connection with any
audit by the Internal Revenue Service or any other Tax authority (including, but
not limited to, U.S. federal or state, province, or local authorities) of any
Tax Return or report in connection with the Permethrin Assets (including the
use, operation or ownership thereof), or the sale of the Permethrin Assets
acquired hereunder for periods on or prior to the Closing. The party responsible
for the applicable Tax liability will have the sole right, at its sole expense,
to conduct any audit or any other proceeding before any Tax authority, to
prepare and file any amended Tax Return, claim for refund or court petition, to
prosecute any such claim and to select counsel, to engage in litigation and to
consent to any settlement in connection therewith with respect to any Taxes for
any such period, and the other party will execute and deliver, or cause to be
executed and delivered, to the responsible party or its designees all
instruments (including, without limitation, powers of attorney) reasonably
requested by the responsible party in order to implement the provisions of this
Section 7.1; provided, however, that such responsible party shall consult and
confer with the other party and keep the other party reasonably informed and
shall take no action after the Closing that would have a material adverse effect
on the other party (or the entity subject to Tax) without reference to and
obtaining the consent of such other party, which consent shall not be
unreasonably withheld or delayed.

(d) Seller and Purchaser shall cooperate in every reasonable way in minimizing
any Taxes relating to this transaction.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

(e) Seller and Purchaser agree to maintain, for at least seven (7) years
following the Closing, all Taxation records relating to the Permethrin Products
business during the period of Seller’s ownership, through the Closing.

ARTICLE VIII

Notices

 

8.1 Notices

All notices, requests, demands and other communications required or permitted to
be given under this Agreement shall be deemed to have been duly given if in
writing and delivered personally, by reputable overnight courier service, by
facsimile transmission, or by first-class, postage prepaid, registered or
certified mail, addressed as follows:

 

If to Seller:    Syngenta Crop Protection, Inc.    410 Swing Road    Greensboro,
NC 27409    Attention: Head of Business Development    FAX: 336-632-7650 If to
Purchaser:    AMVAC Chemical Corporation    4695 MacArthur Court, Suite 1250   
Newport Beach, CA 92660    Attention: Director of Business Development    FAX
949-260-1201

Either party may change the address to which such communications are to be
directed to it by giving written notice to the other party in the manner
provided above.

ARTICLE IX

General

 

9.1 Entire Agreement

This Agreement sets forth the entire agreement and understanding of the parties
and related persons with respect to the subject matter hereof and supersedes all
prior agreements, arrangements and understandings relating thereto. No
representation, promise, inducement or statement of intention relating to the
transactions contemplated

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

by this Agreement has been made by any party or any related person which is not
set forth in this Agreement or the agreements referred to herein.

 

9.2 Governing Law

This Agreement shall be governed by and construed in accordance with laws of the
State of Delaware excluding any conflict-of-laws provisions thereof that would
otherwise require the application of the law of any other jurisdiction.

 

9.3 Governing Language

The English language shall be the governing language for purposes of this
Agreement, any and all documents and communications pertaining to this
Agreement, and any resolution of disputes under this Agreement. All
communications given pursuant to this Agreement shall be in English.

 

9.4 Dispute Resolution/Submission to Jurisdiction

(a) Any controversy, claim or issue arising out of or relating to either party’s
performance under this Agreement or the interpretations, validity or
effectiveness of this Agreement, and any other provision of this Agreement that
makes specific reference to this Section 9.4 in the event the parties fail to
agree, shall, upon the written request of either party, be referred to
designated senior management representatives of Seller and Purchaser for
resolution. Such representatives shall promptly meet and, in good faith, attempt
to resolve the controversy, claim or issue referred to them.

(b) If Purchaser and Seller cannot so resolve such controversy, claim or issue,
then upon written notice from either party within the next sixty (60) days, the
parties will attempt in good faith to resolve the dispute in accordance with the
Center for Public Resources (“CPR”) Procedure for Chemical Industry Dispute
Resolution. Any such mediation shall be held in Wilmington, Delaware, unless the
parties otherwise agree to another location. If the dispute is not resolved
within such sixty (60) day period, it shall be solely and finally settled by
arbitration in accordance with the CPR Non-Administered Arbitration Rules as
then in effect (the “CPR Rules”). The arbitration shall be conducted by three
(3) independent and impartial arbitrators, appointed by CPR (the “Arbitrators”).
The arbitration shall be governed by the provisions of the Arbitration Act, 9
U.S.C. § 1, et seq., and judgment upon the award rendered by the Arbitrators may
be entered by any court having jurisdiction thereof. The arbitration proceedings
shall be held in Wilmington, Delaware, unless the parties otherwise agree to
another location.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

(c) If a party hereto determines to submit the dispute for arbitration pursuant
to this Section 9.4, such party (the “Claimant”) shall furnish the party with
whom it has the dispute (the “Respondent”) with a notice of arbitration as
provided in the CPR Rules (the “Arbitration Notice”) which, in addition to the
terms required by the CPR Rules, shall include a statement of the nature, with
reasonable detail, of the dispute. A copy of the Arbitration Notice shall be
concurrently provided to CPR, along with a copy of this Agreement and a request
to appoint the Arbitrators. The commencement date of the arbitration shall be
established as provided in the CPR Rules (the “Commencement Date”).

(d) At any time after thirty (30) business days after the Commencement Date and
no later than sixty (60) business days after the Commencement Date, either party
may present discovery requests to the other party in any form permitted under
the CPR Rules or by the Arbitrators. The recipient of a discovery request shall
have thirty (30) business days after the receipt of such request to object to
any or all portions of such request, and shall respond to any portions of such
request not so objected to within thirty (30) business days of the receipt of
such request. All objections shall be in writing and shall indicate the reasons
for such objections. The objecting party shall ensure that all objections and
responses are received by the other party within the above time periods. Either
party seeking to compel discovery following receipt of an objection shall file
with the other party and the Arbitrators a Motion to Compel, including a copy of
the initial request and the objection. The Arbitrators shall allow fifteen
(15) business days for responses to the Motion to Compel before ruling. Claims
of privilege and other objections shall be determined as they would be in United
States federal court in a case applying Delaware law. The Arbitrators may grant
or deny the Motion to Compel, in whole or in part, for any reason permitted by
the CPR Rules, including that the discovery request is or is not appropriate
under the circumstances, taking into account the needs of the parties and the
desirability of making discovery expeditious and cost-effective.

(e) Hearings must commence no later than one hundred twenty (120) business days
after resolution of all discovery disputes and receipt of all responsive
discovery materials and hearings shall be conducted for no more than ten
(10) business days, unless otherwise agreed by the parties or ordered by the
Arbitrators.

(f) Each of the Claimant and Respondent shall submit a brief, outlining such
party’s claim for relief or defense to any claim, to the other and to the
Arbitrators on or before the 15th business day following the last day of the
hearing. Reply briefs must be exchanged and submitted to the Arbitrators on or
before the 30th business day following the last day of the hearing. The final
decision of the Arbitrators shall reflect a final decision that, in the
Arbitrators’ judgment, is most consistent with the terms of this Agreement and
applicable law.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

(g) The foregoing time periods and procedural steps may be modified or extended
by agreement of the parties or by the Arbitrators in the Arbitrators’ discretion
to the extent the Arbitrators deem necessary to prevent fundamental unfairness;
provided, that at all times the Arbitrators shall be mindful of the parties’
desire for the most expeditious possible resolution of their dispute.

(h) To the extent permissible under applicable law, the parties agree that the
award of the Arbitrators shall be final and shall be subject only to the
judicial review permitted by the Arbitration Act. It is the intent of the
parties that the arbitration provisions hereof be enforced to the fullest extent
permitted by applicable law

 

9.5 Successors and Assigns

Neither party may assign its rights or delegate its performance hereunder,
whether by operation of law or otherwise, without the prior written consent of
the other party, which consent shall not be unreasonably withheld or delayed;
and any attempted assignment or delegation or transfer without such consent
shall be void. Notwithstanding the foregoing, (a) either party may assign this
Agreement to a company controlled by it or to a company commonly controlled with
it, upon notice but without the need for the other party’s prior written
consent, and (b) Purchaser can assign this Agreement, and all of its rights and
obligations hereunder, to a party which purchases fifty-one percent (51%) or
more, or succeeds to by merger or reorganization all or materially all of
Purchaser’s stock or business assets or of the stock of its parent corporation.

 

9.6 Amendments and Waivers

This Agreement may be amended, superseded or canceled, and any of the terms
hereof may be waived, only by a written instrument specifically referring to
this Agreement and specifically stating that it amends, supersedes or cancels
this Agreement or waives any of its terms, executed by both parties, or in the
case of a waiver, by the party waiving compliance. Failure of either party to
insist upon strict compliance with any of the terms of this Agreement in one or
more instances shall not be deemed to be a waiver of its rights to insist upon
such compliance in the future, or upon compliance with other terms hereof.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

9.7 Certain Definitions

As used in this Agreement, the following terms shall have the meanings provided
unless expressly stated otherwise:

(a) “Seller’s Affiliates,” “Affiliates of Seller,” and substantively similar
phrases mean any business entity which directly or indirectly controls, is
controlled by, or is under common control with Seller. A business entity shall
be deemed to control another if it owns, directly or indirectly and whether
legally or beneficially in excess of fifty percent (50%) of the outstanding
voting securities or capital stock of such business entity or other comparable
equity or ownership interest.

(b) “To Seller’s knowledge” and substantively similar phrases means information
that is actually and personally known to any of the following persons: T.
Trotter, C. Long, and F. Pearson.

(c) “To Purchaser’s knowledge” and substantively similar phrases means
information that is actually and personally known to any of the following
persons: G. Johnson.

 

9.8 Confidentiality Agreement

(a) That certain Confidentiality Agreement dated September 22, 2003 between
Seller and Purchaser shall remain in force and effect in accordance with its
terms until the Effective Date; and

(b) As of the Effective Date and except as provided below, the parties agree
that the terms of this Agreement shall be deemed confidential and shall not be
disclosed to any unaffiliated third parties during the term of this Agreement
and for a period of ten (10) years following the date of termination of the
Agreement. The recipient party shall use the same degree of care protecting its
confidentiality as it applied to its own confidential information. This
Section 9.8(b) shall not apply to:

 

  1. Information already in the public domain, or released to the public through
no fault of the recipient;

 

  2. Information already known to the recipient or which is developed by the
recipient independently of its relationship to the other party hereunder, as
both can be documented in writing;

 

  3. Information acquired by the recipient from a third party entitled to
disclose it; and

 

  4. Information the recipient is legally required to disclose.

(c) Notwithstanding the foregoing provisions of this Section 9.8, Seller shall
have the right to notify any third party vendor, supplier, or customer of the
occurrence of

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

the sale of the Permethrin Assets to which Seller may be required to provide
such notice of the sale of the Permethrin Assets.

 

9.9 Force Majeure

If a party’s performance of this Agreement, other than an obligation to pay
money to another party, is prevented, restricted, or interfered with by reason
of war, revolution, civil commotion, acts of public enemies, blockade, embargo,
strikes, any law, order, proclamation, regulation, ordinance, demand, or
requirement having a legal effect of any government or any judicial authority or
representative of any such government (excluding any changes in the laws, rules,
regulations or the like, relating to tax matters), any other act whatsoever
similar to those referred to in this section which is beyond the reasonable
control of the party affected, then the party so affected shall, upon giving
prior written notice to the other party, be excused from such performance to the
extent of such prevention, restriction, or interference, and shall continue
performance hereunder with the utmost dispatch whenever such causes are removed.
Upon such circumstances arising, the parties shall meet forthwith to discuss
what (if any) modification may be required to the terms of this Agreement, in
order to arrive at an equitable solution.

 

9.10 Transaction Expenses

Whether or not the transactions contemplated hereby are consummated, all legal
and other costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expenses, except as otherwise specifically provided herein.

 

9.11 Counterparts

This Agreement may be executed in two or more counterparts, each of which shall
be an original, but all of which shall constitute but one agreement. Delivery of
an executed copy of this Agreement by facsimile, telecopy, telex or other means
of electronic communication producing a printed copy will be deemed to be an
execution and delivery of this Agreement on the date of such communication by
the party so delivering such a copy.

 

9.12 Captions

The captions used in this Agreement are for convenience of reference only and
shall not be considered in the interpretation of the provisions hereof.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

9.13 Announcements

Unless required to be made by governmental authority, the content of any public
announcement by either party or its affiliates shall be subject to the review
and approval of the other party, such review and approval shall be timely and
within the time requirements of any law or regulation, and shall not be
unreasonably withheld or delayed.

 

9.14 Bulk Sales Laws

Purchaser hereby waives compliance by Seller with the provisions of the “bulk
sales”, “bulk transfer” or similar laws of any state.

9.15*

[The remaining portion of this page was intentionally left blank]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this instrument as of the date
first above written.

 

SYNGENTA CROP PROTECTION, INC.     AMVAC CHEMICAL CORPORATION By:          By:  
   Name:          Name:      Title:          Title:      Date:          Date:  
  